Citation Nr: 1630634	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma.

2. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served in the North Carolina Army National Guard with a period of active duty service from November 21, 1990 to December 31, 1990 and active duty for training (ACDUTRA) from May 1986 to August 1986 and August 1 to August 15, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Agency of Original Jurisdiction (AOJ). 

The issue of whether new and material evidence has been received to reopen a claim for an acquired psychiatric disorder has been perfected, but not yet certified to the Board. The Board's review of the claims file reveals that the AOJ is still taking action on these issues. The Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The merits of the claim of service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In a November 2008 rating decision, the AOJ declined to reopen a claim for service connection for asthma; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification. 

2. The evidence added to the record after November 2008 relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of that previously considered. 


CONCLUSIONS OF LAW

1. The November 2008 rating decision that declined to reopen a claim for service connection for asthma is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The evidence received subsequent to the November 2008 decision declining to reopen a claim for service connection for asthma is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring 

America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA applies to the instant claims.  In light of the favorable decision with regard to the claim on appeal herein decided, no further discussion of the duties to assist and notify is necessary.

New and Material - Asthma

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 1997, the Board denied service connection for asthma finding that asthma was initially diagnosed in April 1963 and repeatedly diagnosed thereafter; the Veteran clearly and unmistakably manifested asthma prior to entering active duty and/or ACDUTRA; and the Veteran's preexisting asthma did not increase in severity during active duty and/or ACDUTRA. The Veteran was informed of this decision and apprised of her appellate rights, but she did not appeal the Board decision. Therefore, the February 1997 Board decision became final. 38 C.F.R. § 20.1100. 

In a February 2006 decision, the Board declined to reopen the Veteran's claim of service connection for asthma finding that no new and material evidence regarding the claim had been added to the record and that the evidence of record was cumulative and redundant and did not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for asthma or raise a reasonable possibility of substantiating the claim. The Veteran was informed of this decision and apprised of her appellate rights, but she did not appeal the Board decision. Therefore, the February 2006 Board decision became final. 38 C.F.R. § 20.1100. 

The AOJ declined to reopen the Veteran's claim of service connection for asthma in a November 2008 rating decision. In particular, the RO found that although the evidence demonstrated that the Veteran had current asthma, there was no evidence showing that the Veteran's asthma was permanently worsened due to service. 

The evidence in November 2008 included a complete review of evidence contained within the claims file to include previous Board hearings; evidence of worsening of asthma symptoms dating back to 1989 and all medical evidence previously considered; service treatment records (previously considered), and all post service private treatment records (previously considered). The Veteran was informed of this decision and apprised of her appellate rights, but she did not perfect a timely appeal. Therefore, the November 2008 rating decision became final. 38 C.F.R. § 20.1103. 

In January 2010, the Veteran requested that her claim be reopened. The evidence received since the November 2008 rating decision includes various lay statements submitted by the Veteran asserting that her asthma onset or was permanently worsened during a period of active duty and/or ACDUTRA service. A November 2009 statement from the Veteran's treating physician reflects that the Veteran has asthma secondary to hypersensitivity allergens. The physician opined that "given the information that [the Veteran] provided me, she did have an acute asthma attack back in 1990 while training in the field that was probably precipitated by exposure to one of the allergens she is sensitive to."

In November 2010, the physician reported that he had thoroughly reviewed all available and pertinent medical records to include service treatment records and opined that the current asthma more likely than not was incurred or was aggravated during the Veteran's active military service.

In the report of a March 2011 VA fee-basis examination, the physician opined that it was as likely as not that the Veteran's asthma was a continuation from the asthma condition experienced while in the military.  

This additional evidence is not cumulative in nature. The November 2009, November 2010 and March 2011 opinions from the physicians serves to support her lay assertions that she has current asthma that was incurred in or aggravated during a period of active duty service and/or ACDUTRA.

A nexus between the current asthma and injury or disease noted in service had not been suggested previously. Thus, this evidence relates to an unestablished fact necessary to substantiate the claim and is more than cumulative or redundant of that previously considered.

For these reasons, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for asthma. 


ORDER

The application to reopen a claim for service connection for asthma is granted.


REMAND

The bases of the medical opinion evidence is unclear. The November 2010 and March 2011 examiners did not comment on evidence and findings indicating the Veteran's asthma was both pre-existing and not aggravated by service. Further VA examination is necessary to assess the Veteran's claim.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed asthma. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
A) Whether the Veteran's asthma preexisted her enlistment in service and if so whether the current asthma was AGGRAVATED (permanent worsening) during service.

B) If not preexisting, whether the Veteran's current asthma onset during service due to injury or disease sustained therein. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*A November 1990 service treatment record that documents diagnoses of asthma, exacerbated by pregnancy, but with significant obstruction today and history of allergic sensitivity, not tested. The examiner reported that the Veteran had a history of asthma as an infant and intermittently since that time but had not experienced any significant episodes since 1982 until she became pregnant in 1990. After childbirth she continued with symptoms and was hospitalized and required intubation/ventilation in September 1990. VBMS Entry August 29, 1996, p. 3/7.

*A December 1990 service treatment record that documents the Veteran's report of medical history of asthma since 6 months of age. VBMS Entry October 15, 2007, p. 7/20.

*A December 1990 service treatment record that reflects that the Veteran has a lifelong history of reactive airway diseased and presented to the emergency department with difficulty breathing and cough for a day. The Veteran was placed on convalescent leave for 10 days from her unit and it was recommended that she not be deployed to Saudi Arabia because of her severe asthma attacks in the past. VBMS Entry October 15, 2007, p. 27-28/94.

*A March 1996 Report of VA Examination that reflects the nature and cause of the asthma is unknown but it began in childhood and exacerbated during times of stress in adulthood in the main quiescent and following no seasonal pattern and without known specific irritants or aggravating factors. The VA examiner opined that it was not likely that the Veteran's asthma had been aggravated by a period of service.

*A November 2009 statement from the Veteran's treating physician that reflects the Veteran has asthma secondary to hypersensitivity allergens. The physician opined that "given the information that [the Veteran] provided me, she did have an acute asthma attack back in 1990 while training in the field that was probably precipitated by exposure to one of the allergens she is sensitive to."

*A November 2010 statement from the Veteran's treating physician reporting that he had thoroughly reviewed all available and pertinent medical records to include service treatment records and opining that the current asthma more likely than not was incurred or was aggravated during the Veteran's active military service.

*A March 2011 VA fee-basis examination report that documents the physician's opinion that it was as likely as not that the Veteran's asthma was a continuation from the asthma condition experienced while in the military.  

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


